Citation Nr: 1429316	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-44 241	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for right foot fracture from December 9, 2010.

2. Entitlement to a disability rating in excess of 10 percent for left elbow cubital tunnel syndrome.

3. Entitlement to a disability rating in excess of 20 percent for limitation of extension, left elbow.

4. Entitlement to a disability rating in excess of 10 percent for limitation of flexion, left elbow.

5. Entitlement to a disability rating in excess of 10 percent for impairment of supination, left elbow.




REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to April 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, an April 2010 rating decision by the VA RO in Winston-Salem, North Carolina, and an April 2014 rating decision by the VA Appeals Management Center.  Jurisdiction rests with the RO in Winston-Salem, North Carolina, from which the appeal was certified.

In an October 2011 Supplemental Statement of the Case, the RO granted an increased disability rating of 10 percent for right foot fracture effective December 9, 2010.  Because the increased disability rating assigned is not the maximum rating available for this disability, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In August 2013, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is associated with the record.  The Veteran also submitted additional evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

In April 2014, the RO granted a separate 20 percent disability rating for limitation of extension, left elbow; a separate 10 percent disability rating for limitation of flexion, left elbow; and a separate 10 percent disability rating for impairment of supination, left elbow.  As these disabilities are considered  manifestations of the Veteran's service-connected left elbow cubital tunnel syndrome, the Board finds the Veteran's disagreement with the rating assigned for his left elbow cubital tunnel syndrome includes the separate disability ratings for these disabilities.  Therefore, the Board will consider these issues on appeal.

The issues of entitlement to service connection for traumatic brain injury; entitlement to a temporary total disability rating based on the need for convalescence for service-connected disability; entitlement to a total disability rating based on individual unemployability due to service-connected disability; entitlement to specially adapted housing; and entitlement to automobile or other adaptive equipment have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In January 2014, the Board remanded the Veteran's claims for additional development.  In particular, the Board directed that the RO provide the Veteran a VA examination to evaluate the current nature and severity of his service-connected right foot fracture.  Thereafter, the RO was to re-adjudicate the claim of entitlement to a disability rating in excess of 10 percent for right foot fracture from December 9, 2010.  Review of the claims file reflects that the Veteran underwent VA examination in March 2014 for his right foot fracture.  However, the record does not demonstrate that the RO re-adjudicated the claim following the VA examination.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As the RO did not re-adjudicate the claim of entitlement to a disability rating in excess of 10 percent for right foot fracture from December 9, 2010 following the March 2014 VA examination, that issue must be returned to the RO so that this can be accomplished.

In addition, the January 2014 Board Remand directed that the RO schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected left elbow cubital tunnel syndrome.  The record shows the Veteran underwent VA examination in March 2014.  Upon review, however, the Board finds the examination inadequate for purposes of rating the disability on appeal.  First, the VA examiner failed to specify the nerves affected by the Veteran's service-connected disability and did not comment on the degree of lost or impaired function.  In addition, the VA examiner did not note whether any nerve involvement was wholly sensory.  Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds remand is warranted for an additional VA examination in order to properly rate the Veteran's service-connected left elbow cubital tunnel syndrome and the associated service-connected disabilities on appeal.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2013). 

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from August 2012 to the present for the Veteran from the VA Medical Center in Durham, North Carolina, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Then, schedule the Veteran for a VA neurological examination to ascertain the nature and severity of his service-connected left elbow cubital tunnel syndrome.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Electromyography/nerve conduction studies should be accomplished.  The examiner should specify any nerves affected and the degree of lost or impaired function.  To that end, descriptions of impairment characterized as mild, moderate, and severe would be helpful.  It should also be noted whether or not any nerve involvement is wholly sensory.  

3. After completing this and any other development deemed necessary, re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



